Citation Nr: 0931061	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and Dr. H. Cohen


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge in June 
2009.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran currently has PTSD that has been medically 
related to a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

PTSD

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304; See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The Veteran's personnel records reveal he was in Vietnam from 
October 1967 to September 1968.  His personnel record 
indicates that he was the recipient of the National Defense 
Service Medal, the Vietnam Service Medal with 2 O/S bars, and 
the Vietnam Campaign Medal.

The Veteran's personnel records further reveal that while in 
Vietnam, he served with the 555th Engineer Co. 198th Infantry 
Brigade and Co. B 26th Engineering Battalion.  His principal 
duties were that of combat engineer and combat construction 
specialist.  

In support of his claim, the Veteran submitted numerous 
stressors which he claimed served as the basis for his PTSD.  
These included incidents where the a jeep that was traveling 
in a convoy ran over a mine and caused a soldier to be 
killed.  The Veteran also reported being involved in mine 
sweeping and seeing dead bodies and body parts on the road.  
The Veteran supplied the names of several individuals who had 
been wounded and/or killed.  In a March 2008 report, the 
Veteran's treating psychologist, H. Cohen, Ph.D., indicated 
that the Veteran was part of B Company 26th engineers that 
were attached to and supported the 198th Light Infantry.  The 
Veteran noted that upon his arrival they were sent to Chu 
Lai, which served as the base, and they were sent in and out.  

Dr. Cohen indicated that the Veteran reported a number of 
stressful events while serving with his unit.  He indicated 
that they were involved in road sweeps which involved a 12 
mile stretch where there were a lot of causalities.  He noted 
that following a sweep they were called back as they had 
missed a mine and a jeep had blown up, killing three people.  
He also reported that on the same road the Veteran's convoy 
was ambushed and the Sergeant who was the squad leader was 
hit four times.  There was also another soldier that was hit 
in the ankle and never came back.  He further stated that 
several soldiers were in a dump truck filled with dirt on the 
same road and they hit a landmine causing one soldier, 
Ordway, to sustain severe injuries.  The Veteran also 
reported that two other soldiers, Simpson and Faust, were 
killed when a bunker they were in was hit by a mortar.  The 
Veteran further noted that a close friend of his, Hamilton, 
who was with the 198th Light Infantry, was killed when he 
tripped a 105 howitzer shell and was blown away.  

Dr. Cohen noted that the Veteran reported receiving small 
fire arms fire and sniper fire and being involved in direct 
combat which led to Americans being wounded and killed.  He 
also indicated that the Veteran was exposed to the picking up 
of American bodies and parts and placing them in bags.  He 
further observed that the Veteran reported firing his weapon 
and stated that he had lost a close friend who was part of 
the unit that his group supported.  Dr. Cohen indicated that 
as a result of these and other combat events, the Veteran had 
considerable problems when returning to civilian life.  

Dr. Cohen stated that the Veteran had frequent intrusive 
thoughts about people who had died in Vietnam.  He observed 
that even though the Veteran was treated for depression prior 
to active service, his exposure to traumatic events and his 
resultant symptoms indicated that he suffered from PTSD.  He 
indicated that the Veteran remained guilty, emotionally 
distant, and in continuous confusion about his Vietnam 
experience.  Dr. Cohen rendered a diagnosis of PTSD.  

Along with the report, the Veteran submitted evidence 
demonstrating that Hamilton was killed in July 1968.  

At his June 2009 hearing the Veteran testified as to the 12-
mile stretch where they performed land sweeps.  Dr. Cohen 
testified that it was his opinion that the Veteran had PTSD 
resulting from his service in Vietnam.  It was also indicated 
that several documents were being submitted in support of the 
Veteran's contentions.  The Veteran submitted a name from the 
Vietnam Wall, Simmons, who was killed on March 26, 1968.  He 
noted that this was the Simpson gentleman referred to in the 
March 2008 report.  

Receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

The statements of the Veteran combined with the above noted 
history of the units to which the Veteran was attached, 
including how the individuals identified by the Veteran were 
killed, demonstrate that in all likelihood the Veteran was 
exposed to enemy fire when in Vietnam.  As such, the evidence 
is at least in equipoise as to whether the Veteran was 
exposed to combat.  While he has reported some stressors 
which may not have been verifiable, he has reported others, 
such as being the subject of small arms fire and sniper fire, 
that would qualify as direct combat, and which served as the 
basis for a diagnosis of PTSD.  The March 2008 report related 
the diagnosis of PTSD to military events, including receiving 
small arms fire and sniper fire.

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are satisfied.


ORDER

Service connection for PTSD is granted.




____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


